328 F.2d 622
MARINE TOWING COMPANY, Inc., Appellant,v.FAIRBANKS, MORSE & COMPANY.
No. 14539.
United States Court of Appeals Third Circuit.
Argued Jan. 23, 1964.Decided March 12, 1964.

George E. Beechwood, Philadelphia, Pa.  (John V. Lovitt, Beechwood & Lovitt, Philadelphia, Pa., on the brief), for appellant.
Francis Hopkinson, Philadelphia, Pa.  (Charles J. Biddle, Duffield Ashmead, III, Drinker, Biddle & Reath, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
We have considered the issues raised by the appellant.  We find no substantial error in the proceedings in the court below.  Accordingly, the judgment will be affirmed.